COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-012-CR
 
 
BRIAN 
KEITH RHODES A/K/A                                                  APPELLANT
BRIAN 
K. RHODES
V.
 
THE 
STATE OF TEXAS                                                                  STATE
  
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Brian 
Keith Rhodes attempts to appeal from his conviction of aggravated robbery with a 
deadly weapon, but his notice of appeal was not timely filed. Because we do not 
have jurisdiction, we dismiss the appeal.
        The 
trial court imposed Appellant’s sentence on November 24, 2003, and 
Appellant’s notice of appeal was due December 26, 2003.  See Tex. R. App. P. 26.2(a).  
Even though Appellant did not request an extension of time to file a notice of 
appeal, he did not file his notice of appeal until December 29, 2003. On 
February 4, 2004, we notified Appellant of our concern that we lacked 
jurisdiction over the appeal due to its untimeliness and informed him that the 
appeal was subject to dismissal unless he filed a response advising us whether 
the mailbox rule applied in this case. See Tex. R. App. P. 9.2(b). Appellant did not file a 
response.
        The 
lack of a timely notice of appeal deprives this court of jurisdiction. See 
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, we 
dismiss the appeal for want of jurisdiction. Tex. R. App. P. 43.2(f).

 
                                                                  PER 
CURIAM

 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
March 18, 2004

 
NOTES
1.  
Tex. R. App. P. 47.4.